Citation Nr: 0534540	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
onychomycosis of the feet.

2.  Entitlement to vocational rehabilitation services.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to February 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted noncompensable service 
connection for bilateral onychomycosis, effective February 
19, 2001.  In August 2002, the veteran testified before the 
Board via videoconference from the RO.  In January 2004, the 
Board remanded the claim for additional development.  In a 
July 2004 rating decision, the Appeals Management Center 
(AMC) increased the rating for bilateral onychomycosis from 0 
to 10 percent, effective February 19, 2001.

The Board notes that the Judge before whom the veteran 
testified in August 2002 is no longer employed by the Board.  
In October 2005, the veteran was informed of such and was 
offered an opportunity to have a hearing with another 
Veterans Law Judge.  The veteran was additionally informed 
that if he did not respond to this notification within 30 
days, the Board would assume that he did not want an 
additional hearing.  The veteran did not respond, and the 
Board thus assumes that he does not desire an additional 
hearing.  Accordingly, the Board will proceed with the 
consideration of his case.

The issue of entitlement to vocational rehabilitation 
services is addressed in the remand attached to this 
decision.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's bilateral onychomycosis of the feet is 
manifested by fungal infection of nine of the ten nail 
plates, with thickened, yellow dystrophic nails, 
hyperkeratosis, peeling skin, and periodic episodes of pain, 
itching, cracking, and bleeding.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code (DC) 
7806 (2002), and 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.118, 
DC 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the ratings initially assigned for his disabilities on the 
original grants of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

As noted above, less than the maximum available rating has 
been assigned for each of the disabilities in this case, and 
they therefore remain on appeal.  Each of the claims will be 
examined in turn.

As an initial matter, the Board notes that where the 
veteran's diagnosed condition does not match any of the 
diagnostic codes contained in the rating schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2005).  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Id.  
One diagnostic code may be more appropriate than another 
based upon factors such as an individual's relevant medical 
history, the diagnosis, and demonstrated symptomatology. 

In this case, the veteran has been diagnosed with 
onychomycosis.  The RO rated this condition, by analogy, 
under DC 7806, which contemplates disability due to eczema.  
Given the nature of the veteran's disability, the Board finds 
that the rating criteria applied by the RO are appropriate.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 
4.20, 4.21 (2005).  The Board can identify no more 
appropriate diagnostic code and the veteran has not 
identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  Accordingly, the Board will proceed with an analysis 
of the veteran's disability under this diagnostic code.

As an initial matter, the Board notes that during the 
pendency of this appeal, the criteria for rating skin 
disabilities were revised, effective August 30, 2002.  See 67 
Fed. Reg. 49,590-96 (July 31, 2002); see also corrections at 
67 Fed. Reg. 58,448 (September 16, 2002).  In this case, the 
RO considered the veteran's claim under the amended criteria 
and in a July 2004 Statement of the Case, the veteran was 
duly notified of these changes.  Taking these factors into 
consideration, the Board will proceed with consideration of 
this appeal, applying the version of the criteria which is 
more favorable to the veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Under DC 7806, as in effect prior to effective August 30, 
2002, a 10 percent rating was warranted for a skin disorder 
with exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the revised provisions of DC 7806, as in effect from 
August 30, 2002, a 10 percent rating will be assigned where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is for 
application where 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating is warranted where more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas are affected; or where there is constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 10 percent have not been met, under either the old 
criteria or the criteria as amended.  The veteran reports 
that his onychomycosis is manifested primarily by dry, thick, 
and itching skin on the feet that occasionally cracks and 
bleeds, causing him pain and discomfort.  His toenails are 
thick and discolored, often painful, and occasionally fall 
off.  The veteran has been prescribed an ointment to treat 
this condition, but has not obtained relief from using the 
prescription.  A May 2004 report of VA medical examination 
contains objective findings of hyperkeratosis, and dry, flaky 
skin on the feet.  The nails were thickened, yellow and 
dystrophic with subungual debris noted for the majority of 
the nails.  There was pain with direct compression of the 
hallucal nail plates bilaterally.  There were no lesions 
found on examination.  The VA examiner indicated that the 
veteran's onychomycosis is not manifested by ulceration, 
oozing, exudation, constant itching, or systemic or neural 
manifestations.  Finally, he noted that the fungus seemed to 
be confined to the veteran's toenails.

The evidence shows that the veteran's onychomycosis occurs on 
an exposed area and is manifested by thickened, discolored 
toenails that are painful and occasionally bleed.  Given this 
symptomatology, the Board finds that the current 10 percent 
rating is appropriate.  The former version of DC 7806, in 
effect prior to August 30, 2002, provided a 10 percent rating 
for a skin disability manifested by itching involving an 
exposed surface.  To warrant a rating in excess of 10 percent 
under this provision, the evidence must show that the 
veteran's disability is manifested by constant exudation or 
constant, extensive lesions, or marked disfigurement.  As set 
forth above, none of these symptoms have been documented in 
the evidence of record.  Thus, a rating in excess of 10 
percent is not warranted under DC 7806, as in effect prior to 
August 30, 2002.

Likewise, the Board finds that a rating in excess of 10 
percent is not warranted under the amended criteria 
pertaining to the evaluation of skin disorders.  The 
veteran's onychomycosis has not been shown to affect 20 to 40 
percent of his entire body or 20 to 40 percent of the exposed 
areas.  Rather, his onychomycosis only affects his feet.   
Likewise, although topical cream has been prescribed, he has 
never required systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  Thus, the criteria for a 
rating in excess of 10 percent under the amended version of 
DC 7806 have not been met.

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's onychomycosis, the 
benefit-of-the-doubt rule does not apply, and the appeal must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002).

Finally, the Board notes that the veteran has not asserted, 
nor does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his skin disability.  
There is no objective evidence that his onychomycosis is 
productive of marked interference with employment.  Indeed, 
the May 2004 VA examiner opined that this type of infection 
should not limit the veteran's ability to perform daily 
living activities.  There is also no indication that his 
onychomycosis necessitates frequent periods of 
hospitalization.  Indeed, it appears that the veteran has 
been seen only on an outpatient basis.  Thus, the Board will 
not consider referral for consideration of extraschedular 
rating.  See 38 C.F.R. § 3.321(b)(1) (2005).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in January and June 
2004; rating decisions in February 2001, July 2004, and March 
2005, a statement of the case in January 2002; and a 
supplemental statement of the case in March 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Entitlement to an increased initial rating for onychomycosis 
is denied.


REMAND

In July 2005, the Appeals Management Center received a notice 
of disagreement from the veteran to an April 2005 decision 
that denied vocational rehabilitation service.  It does not 
appear from a review of the claims folder that the veteran 
has been issued a statement of the case on that issue.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which 
addresses the issue of entitlement to 
vocational rehabilitation services.

The purpose of this REMAND is to allow the veteran the 
opportunity to perfect an appeal.  No inference should be 
drawn regarding the final disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


